** CHIROPRACTIC — HEALING ARTS — TAKING BLOOD ** A PERSON LICENSED TO PRACTICE CHIROPRACTIC IN THE STATE OF OKLAHOMA IS "A DULY LICENSED PHYSICIAN, LICENSED TO PRACTICE WITHIN THE STATE OF OKLAHOMA" WITHIN THE MEANING OF 43 O.S. 31 [43-31], 43 O.S. 33 [43-33].  (THAT LICENSED CHIROPRACTORS IN THIS STATE AMY LAWFULLY WITHDRAW BLOOD HYPODERMICALLY FROM THE ARM OR OTHER PART OF THE HUMAN BODY FOR WASSERMANN AND SIMILAR TEST, MARRIAGE LICENSE) CITE: OPINION NO. APRIL 17, 1941, 43 O.S. 31 [43-31] (FRED HANSEN)